                          Case 7:19-cr-00526-KMK Document 74 Filed 04/19/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STA TES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Brendan Vaughan                                    )      Case Number:            19 CR 00526 (KMK)
                                                                          )      USM Number:             86342-054
                                                                          )
                                                                          )                 Michael K. Burke, Esq.
                                                                          )      Defendant' s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1, 2 and 3
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 USC 875(c)                     Transmitting a Threat in Interstate Commerce                             5/9/2018              1
18 USC 875(c)                     Transmitting a Threat in Interstate Commerce                             5/31/2018             2
18 USC 875(c)                     Transmitting a Threat in Interstate Commerce                             8/2018                3


      ~

       The defendant is sentenced as provided in pages 2 through         _ _.7_
                                                                             .:._ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
                              Case 7:19-cr-00526-KMK Document 74 Filed 04/19/21 Page 2 of 7
   AO 245B (Rev. 09/19) Judgment in Criminal Case
- - - -- - - -- heet-2--ImpFisenmen

                                                                                                       Judgment - Page _,2,_____ of   -7 - - -
     DEFENDANT:                    Brendan Vaughan
     CASE NUMBER:                  19 CR 00526 (KMK)

                                                              IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
     total term of:

     60 months to run concurrent for Counts 1, 2 and 3. The Defendant has been advised of his right to appeal.



           X The court makes the following recommendations to the Bureau of Prisons:
               It is recommended that the Defendant be designated nearest to The Federal Medical Center (FMC) Devens, Massachusetts
               or a facility with medical and mental health programs.



           X The defendant is remanded to the custody of the United States Marshal.

           D The defendant shall surrender to the United States Marshal for this district:
               D at      ----------
                                                    D a.m.       D p.m.        on
               D as notified by the United States Marshal.

           D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               D before 2 p.m. on
               D as notified by the United States Marshal.
               D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
      I have executed this judgment as follows:




                Defendant delivered on                                                       to

      at                                               , with a certified copy of this judgment.
           - - - - - - -- - - - - - - -

                                                                                                     UNITED STATES MARSHAL



                                                                             By     -----------,--,,---=-::--::-c,..--,c-==-,--:-------
                                                                                                 DEPUTY UNITED STATES MARSHAL
                            Case 7:19-cr-00526-KMK Document 74 Filed 04/19/21 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet--3---S upervised-Releas
                                                                                                       Judgment-Page _ _3_     of _ _....:.7_ _
DEFENDANT:                    Brendan Vaughan
CASE NUMBER:                  19 CR 00526 (KMK)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



3 years of supervised release to run concurrent for Counts 1, 2 and 3




                                                       MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                            Case 7:19-cr-00526-KMK Document 74 Filed 04/19/21 Page 4 of 7
    AO 245B (Rev. 09/19) Judgment in a Criminal Case
- - - - - - -- -- S-heet-3-A-Supervised-Release:-- - -- -- -- -- - --                     - - - - - -- - - -- -- - -- -- - - - - --
                                                                                                   Judgment-Page         4        of   - - -7- - -
    DEFENDANT:                   Brendan Vaughan
    CASE NUMBER:                 19 CR 00526 (KMK)

                                         STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time ( at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so . If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                     Date _ _ _ __ _ _ _ _ _ _ _ _
AO 245B (Rev. 09/19)     Casein 7:19-cr-00526-KMK
                       Judgment  a Criminal Case      Document 74 Filed 04/19/21 Page 5 of 7
                       Sheet 30- Supervised Release
                                                                                Judgment-Page _   5_   of   7
DEFENDANT:                Brendan Vaughan
CASE NUMBER:              19 CR 00526 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION


Upon release from the Bureau of Prisons custody, the Probation Department is too coordinate with the
Office of Persons with Developmental Disabilities ("OPWDD") to arrange for treatment of Mr. Vaughan.
There has already been a determination by OPWDD that Brendan is on the Autism spectrum, is disabled
and is eligible for services. OPWDD is to determine in its discretion along with the Probation Department
approval, as to whether the treatment should be out-patient or in-patient.
It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall participate in an outpatient mental health treatment program approved by the U.S.
Probation Office. The Defendant shall continue to take any prescribed medications unless otherwise
instructed by the health care provider. The Defendant shall contribute to the costs of services rendered not
covered by third-party payment, if the Defendant has the ability to pay. The court authorizes the release of
available psychological and psychiatric evaluations and reports, including the presentence investigation
report, to the health care provider.
You must not have contact with the victim(s) in this case. This includes any physical, visual, written, or
telephonic contact with such persons. Additionally, you must not directly cause or encourage anyone else to
have such contact with the victim(s), who are Daniel, Robin and Patrick Leudke; Nicholas M. Valentin;
Sabrina Terry; Jake Zelenich, Robert J. Delguidice, Dr. Sarah Klagsbrun, the staff at Four Winds Hospital,
Sergeant Charles Ellers, and any agents or prosecutors who worked on this case.
You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic
communication, data storage devices, cloud storage or media, and effects to a search by any United States
Probation Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted
when there is reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by
the person being supervised. Failure to submit to a search may be grounds for revocation of release. You
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any
search shall be conducted at a reasonable time and in a reasonable manner.
You shall permit the U.S. Probation Office to install any application or software that allows it to survey
and/or monitor all activity on any computer(s), automated service(s), or connected devices that you will use
during the term of supervision and that can access the internet (collectively, the "Devices"), and the U.S.
Probation Office is authorized to install such applications or software. Tampering with or circumventing the
U.S. Probation Office's monitoring capabilities is prohibited. To ensure compliance with the computer
monitoring condition, you must allow the probation officer to conduct initial and periodic unannounced
examinations of any Device(s) that are subject to monitoring. You must notify any other people who use the
Device(s) that it is subject to examination pursuant to this condition. You must provide the U.S. Probation
Office advance notification of planned use of any Device(s), and will not use any Device(s) without approval
until compatibility (i.e., software, operating system, email, web-browser) is determined and installation is
completed. Applications for your Device(s) shall be approved by the U.S. Probation Office once the
Probation Office ensures compatibility with the surveillance/monitoring application or software. Websites,
chatrooms, messaging, and social networking sites shall be accessed via the Device(s) web browser unless
otherwise authorized. You will not create or access any internet service provider account or other online
service using someone else's account, name, designation or alias. You will not utilize any peer-to-peer and/or
file sharing applications without the prior approval of your probation officer. The use of any Device(s) in the
course of employment will be subject to monitoring or restriction as permitted by the employer.
AO 245B (Rev. 09/ 19)        Case
                          Judgment  in a7:19-cr-00526-KMK
                                        Criminal Case             Document 74 Filed 04/19/21 Page 6 of 7
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page .,,_
                                                                                                                               6 _ __   of ~
                                                                                                                                           7_ _ _ __
 DEFENDANT:                          Brendan Vaughan
 CASE NUMBER:                        19 CR 00526 (KMK)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment             Restitution                                        AVAA Assessment*               JVT A Assessment**
 TOTALS                 $ 300 .00            $                        $                         $                              $




 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priority or!ier or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(_1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                Total Loss***                          Restitution Ordered                      Priority or Percentage




 TOTALS                                $ ----------                               $ _ _ _ _ _ _ _ _ __



 D      Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ _ __

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine         D restitution.
        D the interest requirement for the          D   fine      D       restitution is modified as follows:

  * Amy YiY!)y im'1 i\ndy yhild Pornol,Taphy Victim Assistance Act of2018 1 Pub. L. No . 115-299.
  ** Jusiice for Yictims of Trafficking Act 0(2015, Pub. L. No. 114-22.                                 .                        .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, l l0A, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)      Case
                       Judgment  in a7:19-cr-00526-KMK
                                     Criminal Case                 Document 74 Filed 04/19/21 Page 7 of 7
                       Sheet 6 - Schedule of Payments

                                                                                                           udgment -   Page -   -'----   0

 DEFENDANT:                 Brendan Vaughan
 CASE NUMBER:               19 CR 00526 (KMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$            300.00                due immediately, balance due

            D     not later than                                    , or
            •     in accordance with   •   C,     •    D,      •     E, or    D F below; or

 B     D Payment to begin immediately (may be combined with                  DC,     D D,or      D F below); or

 C     D    Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g .. months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal        _ _ _ _ _ (e.g. . weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                           (e.g. , months or years) , to commence _ __ _ _ (e.g. . 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e. g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                       Corresponding Payee,
       Defendant and Co-Defendant Names                                                Joint and Several
       (including defendant number)                         Total Amount                    Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

  D    The defendant shall forfeit the defendant's interest in the following property to the United States:




 P11)'IDOntB Bhllll bw aopliwll in thw Ml9WW~ 9f~yr; (1) assessment) (2) restitution principal7 ~3/. ~estitution interest, \4) A ~AA assessment,
 (5J fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penait1es, and 06) costs, mcludmg cost of
 prosecution and court costs.
